Title: Court-Martial Commission from John Forbes, 6 October 1758
From: Forbes, John
To: Washington, George



[Raystown, 6 October 1758]

   By Brigadier General John Forbes commanding His Majestys Troops in the Southern Provinces of North America &c: &c: &c:
To George Washington Esqr: Colonel of the first Virginia Regimt.
By Virtue of the Power and Authority to me given and granted by His Excellency James Abercrombie Esqr., I do hereby constitute and appoint You to be President of a General Court Martial, to be held on thursday twenty six october 1758 at the Camp at Loyl Hannon. And the said Court Martial is hereby authorized and required, to hear and examine by Oath, or otherwise, all such matters and Informations as shall be brought before them, touching the Misbehaviour of any Officer, or Soldier under my Command, and to proceed in the Trial of such Offenders, and to give Judgement and Sentence thereupon Pursuant to an Act of Parliament now in Force, Vizt an Act entituled, “An Act for punishing Mutiny and Desertion and for the better payment of the Army and their Quarters.” And for so doing this shall be to you, and all Persons concerned, a sufficient Warrant & Authority. Given under my Hand & Seal at the Camp at Rays Town this Sixth Day of october 1758.

Jo: Forbes.

